IMAX CORPORATION

EXHIBIT 10.31

FIFTH AMENDING AGREEMENT

This Amendment to Employment Agreement dated as of November 18, 2015 (the “Fifth
Amending Agreement”) is made between:

IMAX CORPORATION, a corporation incorporated under the laws of Canada
(hereinafter referred to as the “Company”),

and

JOSEPH SPARACIO, of the Town of Holmdel in the State of New Jersey

(the “Executive”).

WHEREAS, the Company wishes to enter into this Fifth Amending Agreement to amend
and extend the Employment Agreement dated as of May 14, 2007 between the Company
and Executive as modified and amended by the First Amending Agreement dated as
of May 14, 2009, the Second Amending Agreement dated as of May 14, 2010, the
Third Amending Agreement dated as of January 23, 2012, and the Fourth Amending
Agreement dated as of May 15, 2014 (together, the “Agreement”), whereunder the
Executive provides services to the Company, and the Executive wishes to so
continue such engagement, on the terms set out under the Agreement as modified
by this Fifth Amending Agreement.

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1. Section 1.3 of the Agreement shall be deleted and replaced with the
following:

Section 1.3 Term of Employment. The Executive’s employment under this Agreement
commenced on May 14, 2007 (the “Commencement Date”) and shall terminate on the
earlier of (i) November 13, 2016, or (ii) the termination of the Executive’s
employment pursuant to this Agreement. The period commencing as of the
Commencement Date and ending on November 13, 2016 is hereinafter referred to as
the “Employment Term.” The Company shall notify the Executive on or before
May 13, 2016 of its intentions with respect to renewing the Agreement.

2. The first and second paragraphs of Section 4.4 of the Agreement shall be
deleted in their entirety and replaced with the following:

Section 4.4 Non-Renewal. If (a) the Company provides notice to the Executive
pursuant to Section 1.3 that this Agreement will not be renewed or (b) the
Company notifies the Executive pursuant to Section 1.3 that it wishes to renew
this Agreement but the Executive informs the Company within 10 business days
after receiving such notice that he declines the offered renewal, the parties
agree that no further notice will be required for the Employment Term to end on
November 13, 2016, that this Section 4.4 contains the entirety of the payment
and benefits to which the Executive will be entitled,

 

1



--------------------------------------------------------------------------------

and that such payment and benefits are fair and reasonable. The Executive shall
have no action, cause of action, claim, or demand against the Company or any
other person as a consequence of the non-renewal of the Agreement, other than to
enforce this Section 4.4.

Notification to the Executive by the Company pursuant to Section 1.3 that this
Agreement will not be renewed or the Executive’s notification to the Company
pursuant to the previous paragraph that he declines the offered renewal will
result in the following:

3. Section 4.4(i) of the Agreement shall be deleted and replaced with the
following:

(i) The Company will initiate a transition plan. If this transition plan is
completed to the CEO’s satisfaction prior to the end of the Employment Term, a
one-time bonus of US$75,000 (less applicable deductions) will be paid to the
Executive as soon as practicable after the Employment Term.

4. Section 4.4(iii) of the Agreement shall be deleted and replaced with the
following:

(iii) All RSUs and Options that have been granted but remain unvested will vest
on November 10, 2016, if the Executive remains employed on that date.

5. Section 4.4(iv) of the Agreement shall be modified by deleting the last
sentence thereof.

Except as amended herein, all other terms of the Agreement shall remain in full
force, unamended.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Employee have duly executed and
delivered this Fifth Amending Agreement as of the 18th day of November, 2015.

 

IMAX CORPORATION By:  

/s/ Robert D. Lister

  Name:   Robert D. Lister   Title:   Chief Legal Officer & Chief Business
Development Officer By:  

/s/ Carrie Lindzon-Jacobs

  Name:   Carrie Lindzon-Jacobs   Title:   Executive Vice President, Human
Resources

 

SIGNED, SEALED AND DELIVERED     EXECUTIVE: in the presence of:    

/s/ Christopher Utecht

   

/s/ Joseph Sparacio

Witness Christopher Utecht     Joseph Sparacio

 

3